Name: Commission Regulation (EC) No 586/2001 of 26 March 2001 on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the definition of Main Industrial Groupings (MIGS)
 Type: Regulation
 Subject Matter: economic analysis;  legal form of organisations;  EU institutions and European civil service;  economic structure
 Date Published: nan

 Avis juridique important|32001R0586Commission Regulation (EC) No 586/2001 of 26 March 2001 on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the definition of Main Industrial Groupings (MIGS) Official Journal L 086 , 27/03/2001 P. 0011 - 0014Commission Regulation (EC) No 586/2001of 26 March 2001on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the definition of Main Industrial Groupings (MIGS)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998(1) concerning short-term statistics, and in particular Article 3 and Article 17(c) thereof,Whereas:(1) Regulation (EC) No 1165/98 established a common framework for the production of short-term Community statistics on the business cycle.(2) In accordance with Article 3 and Article 17(c) of Regulation (EC) No 1165/98, implementing measures are necessary concerning the definition of Main Industrial Groupings (MIGS).(3) The definition of Main Industrial Groupings (MIGS) is based on the statistical classification of economic activities in the European Community, Council Regulation (EEC) No 3037/90(2), as last amended by Commission Regulation (EEC) No 761/93(3), (NACE rev. 1). It uses the level of Groups (3 digits) for distinguishing between the Main Industrial Groupings (MIGS).(4) The measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom(4),HAS ADOPTED THIS REGULATION:Article 1Definition of Main Industrial Groupings (MIGS)The allocation of NACE rev. 1 Groups to the Main Industrial Groupings (MIGS) is defined in the Annex to this Regulation.Article 2Non-availability of data on NACE rev. 1 Group levelMember States that do not calculate the statistical data covered by Regulation (EC) No 1165/98 to the level of detail of NACE rev. 1 Groups are allowed to calculate national weights for the Groups within a Division in order to do the split-up of the Division-based data into Groups.The Member States that apply the allocation to Main Industrial Groupings (MIGS) in part or in total on the basis of NACE rev. 1 Divisions shall inform Eurostat on the weights used for the split-up into NACE rev. 1 Groups.Article 3Implementation of the definitionsMember States shall apply the definitions set forth in the Annex for statistical datas communicated pursuant to Regulation (EC) No 1165/98, not later than three months after the present Regulation enters into force; Member States shall, in applying the definitions set forth in the Annex, take the necessary measures to assure that existing statistical data covered by Regulation (EC) No 1165/98 will be revised by means of recalculation or estimation to satisfy these definitions.Article 4Information on conformance to the definitionsEach Member State shall transmit to the Commission, at its request, any relevant information on conformance within that Member State to the definitions set forth in the Annex.Article 5Entry into forceThis Regulation shall enter into force on the 20th day after its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 162, 5.6.1998, p. 1.(2) OJ L 293, 24.10.1990, p. 1.(3) OJ L 83, 3.4.1993, p. 1.(4) OJ L 181, 28.6.1989, p. 47.ANNEXALLOCATION OF NACE HEADINGS TO CATEGORIES OF AGGREGATE CLASSIFICATION>TABLE>